COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00392-CR
                            NO. 02-15-00393-CR


JAMES DEWAYNE HOLLIS                                             APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE

                                   ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1363635D, 1363636D

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      On October 15, 2015, as part of a plea-bargain agreement, Appellant

James Dewayne Hollis pleaded guilty to possession of between 4 and 200 grams

of methamphetamine and to forgery.      See Tex. Health & Safety Code Ann.

§ 481.115 (West 2010); Tex. Penal Code Ann. § 32.21 (West 2011).            In

accordance with the agreement, the trial court sentenced Hollis to five years’


      1
      See Tex. R. App. P. 47.4.
confinement for each offense, to be served concurrently. The trial court certified

in both cases that Hollis had no right to appeal. See Tex. R. App. P. 25.2(a)(2).

      On October 22, 2015, Hollis filed pro se notices of appeal in the trial court.

See Tex. R. App. P. 25.2(c), 26.2. On October 27, we notified Hollis that the trial

court had certified that he had no right to appeal and that we would dismiss the

appeals unless Hollis or any party desiring to continue the appeals filed a

response showing grounds for continuing the appeals no later than November 6.

See Tex. R. App. P. 25.2(d), 44.3. Hollis responded, but he only asked for a

ninety-day extension to file his “appeal brief.”

      The record does not show that Hollis’s sentences exceeded the State’s

recommendations, that he desires to appeal a matter that was raised by written

motion filed and ruled on before trial, or that the trial court granted him

permission to appeal.     See Tex. R. App. P. 25.2(a)(2).       Although Hollis has

requested an extension to file a brief on the merits, he has not shown cause to

continue his appeals in light of the trial court’s certifications. Thus, in accordance

with the trial court’s certifications, we dismiss these appeals for want of

jurisdiction. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).




                                          2
                                         /s/ Lee Gabriel

                                         LEE GABRIEL
                                         JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 3, 2015




                                3